            Case 6:19-cv-00721-ADA Document 1 Filed 12/23/19 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION



 NATIONAL STEEL CAR LIMITED, a
 Canadian corporation,

                  Plaintiff,                            Case No. 6:19-cv-00721

        vs.
                                                        JURY TRIAL DEMANDED
 THE GREENBRIER COMPANIES, INC.,

                  Defendant.


                        COMPLAINT FOR PATENT INFRINGEMENT


       Plaintiff National Steel Car Limited (“NSC”) brings this action against The Greenbrier

Companies, Inc. (“Greenbrier”) to stop Greenbrier’s infringement of NSC patents which protect

NSC’s proprietary railroad cars, and hereby alleges as follows:


                                  NATURE OF THE ACTION

       1.      This is a civil action arising under the laws of the United States, 35 U.S.C. §1, et

seq., for patent infringement. NSC seeks damages and injunctive relief as provided in 35 U.S.C.

§§ 281, 283-85.

                                         THE PARTIES

       2.      NSC is a corporation organized and existing under the laws of Canada, having its

principal place of business at 600 Kenilworth Avenue North, Hamilton, Ontario, Canada L8N

3J4. NSC is a leading manufacturer of innovative products for the railroad industry, including

freight cars that are best-in-class in North America.
             Case 6:19-cv-00721-ADA Document 1 Filed 12/23/19 Page 2 of 8




        3.      Upon information and belief, Greenbrier is a corporation organized and existing

under the laws of the State of Oregon, having its headquarters and principal place of business at

One Centerpointe Drive, Suite 200, Lake Oswego, Oregon 97035. Greenbrier has a regular and

established place of business in this judicial district at 497 South Tayman St., San Antonio,

Texas 78226.


                                  JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over NSC’s claims of patent

infringement pursuant to federal question jurisdiction, 28 U.S.C. §§ 1331 and 1338(a), and the

patent laws of the United States, 35 U.S.C. § 271 et seq.

        5.      This Court has personal jurisdiction over Greenbrier because Greenbrier has

committed acts of patent infringement in this judicial district—for example, by importing

infringing railroad gondola cars into the United States using railways that reside in and/or pass

through this judicial district and/or using infringing railroad gondola cars on railways in this

judicial district—has systematic and continuous contacts in this judicial district, regularly

transacts business within this judicial district, and regularly avails itself of the benefits of this

judicial district. This Court further has personal jurisdiction over Greenbrier generally because

Greenbrier maintains a principal place of business in this District. Therefore, Greenbrier has

established minimum contacts within the forum such that the exercise of jurisdiction over

Greenbrier would not offend traditional notions of fair play and substantial justice.

        6.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)-(c) and

1400(b).




                                                    2
            Case 6:19-cv-00721-ADA Document 1 Filed 12/23/19 Page 3 of 8




                                      THE PATENTS-IN-SUIT

       7.         Since its founding in 1912, NSC has maintained a strong commitment to

engineering and manufacturing freight cars that are unmatched in quality, strength, and design.

NSC has devoted significant resources to innovation, which earned NSC a reputation as North

America’s preeminent railroad freight car manufacturer and a market leader in the railroad

industry today.

       8.         To protect its intellectual property, NSC applied for and obtained patents directed

to a railroad gondola car as set forth in, for example, U.S. Patent Nos. 7,434,519, and 7,878,125.

       9.         United States Patent No. 7,434,519 (“the ’519 patent”), entitled “RAIL ROAD

FREIGHT CAR,” was duly and legally issued by the United States Patent and Trademark Office

on October 14, 2008. A true and correct copy of the ’519 patent is attached to this complaint as

Exhibit A. The ’519 patent is assigned to NSC, which owns all right, title, and interest in and to

the ’519 patent necessary to bring this suit for infringement of the ’519 patent.

       10.        United States Patent No. 7,878,125 (“the ’125 patent”), entitled “RAILROAD

FREIGHT CAR,” was duly and legally issued by the United States Patent and Trademark Office

on February 1, 2011. A true and correct copy of the ’125 patent is attached to this complaint as

Exhibit B. The ’125 patent is assigned to NSC, which owns all right, title, and interest in and to

the ’125 patent necessary to bring this suit for infringement of the ’125 patent.

                          GREENBRIER’S PATENT INFRINGEMENT

       11.        Greenbrier has manufactured, used, offered for sale, sold and/or imported into the

United States railroad gondola cars covered by one or more claims of the Patents-In-Suit,

including but not limited to gondola cars stenciled with AAR reporting marks CDEX 19005 and

CDEX 19432:




                                                   3
          Case 6:19-cv-00721-ADA Document 1 Filed 12/23/19 Page 4 of 8




       12.     Upon information and belief, Greenbrier has manufactured, used, offered for sale,

sold and/or imported into the United States a series of more than 400 railroad gondola cars (“the

CDEX Series” cars) that are the same as, or substantially the same as, the CDEX 19005 and

CDEX 19432 cars.

       13.     Upon information and belief, Greenbrier continues (or at least has plans to

continue) to manufacture, use, offer for sale, sell and/or import into the United States infringing




                                                 4
           Case 6:19-cv-00721-ADA Document 1 Filed 12/23/19 Page 5 of 8




cars, including but not limited to additional cars that are the same as, or substantially the same as,

the CDEX 19005 and CDEX 19432 cars.

                                           COUNT I
                            Infringement of U.S. Patent No. 7,434,519

        14.      NSC incorporates by reference the allegations in paragraphs 1 through 13, as if

fully set forth herein.

        15.      Greenbrier has infringed, for example, one or more of claims 1, 3, 4, 13, 14, and

22-25 of the ’519 Patent literally or under the doctrine of equivalents in violation of 35 U.S.C. §

271(a) by manufacturing, using, offering to sell, selling, and/or importing infringing gondola rail

cars including the CDEX 19005, CDEX 19432, and CDEX Series cars (collectively, the

“Infringing Cars”). Exhibit C, attached hereto, is a claim chart showing how the design and

structure of the Infringing Cars meet every limitation of, and therefore infringe, one or more of

claims 1, 3, 4, 13, 14, 22-25 of the ’519 Patent.

        16.      Greenbrier has infringed one or more claims of the ’519 patent in violation of 35

U.S.C. § 271(b) by actively inducing others to use infringing products including the Infringing

Cars. For example, with knowledge of the ’519 Patent, Greenbrier has offered and delivered the

Infringing Cars to customers, including, for example, Tunnel Hill Partners, with the intent that

Tunnel Hill Partners directly infringe the ’519 patent by using the Infringing Cars without NSC’s

authorization.

        17.      NSC has suffered and continues to suffer damages as a result of Greenbrier’s

infringement of the ’519 patent in an amount to be determined at trial.

        18.      Greenbrier’s infringement of the ’519 patent has damaged and will continue to

damage NSC, causing irreparable harm for which there is no adequate remedy at law, unless and

until Greenbrier is enjoined by this Court.



                                                    5
             Case 6:19-cv-00721-ADA Document 1 Filed 12/23/19 Page 6 of 8




                                         COUNT II
                           Infringement of U.S. Patent No. 7,878,125

        19.     NSC incorporates by reference the allegations in paragraphs 1 through 13, as if

fully set forth herein.

        20.     Greenbrier has infringed, for example, one or more of claims 1, 15, 16, 18, and 19

of the ’125 Patent literally or under the doctrine of equivalents in violation of 35 U.S.C. § 271(a)

by manufacturing, using, offering to sell, selling, and/or importing the Infringing Cars. Exhibit

D, attached hereto, is a claim chart showing how the design and structure of the Infringing Cars

meet every limitation of, and therefore infringe, one or more of claims 1, 15, 16, 18, and 19 of

the ’125 Patent.

        21.     Greenbrier has infringed one or more claims of the ’125 patent in violation of 35

U.S.C. § 271(b) by actively inducing others to use the Infringing Cars. For example, with

knowledge of the ’125 Patent, Greenbrier has offered and delivered the Infringing Cars to

customers, including, for example, Tunnel Hill Partners, with the intent that Tunnel Hill Partners

directly infringe the ’125 patent by using the Infringing Cars without NSC’s authorization.

        22.     NSC has suffered and continues to suffer damages as a result of Greenbrier’s

infringement of the ’125 patent in an amount to be determined at trial.

        23.     Greenbrier’s infringement of the ’125 patent has damaged and will continue to

damage NSC, causing irreparable harm for which there is no adequate remedy at law, unless and

until Greenbrier is enjoined by this Court.

                                    PRAYER FOR RELIEF

        WHEREFORE, NSC prays for the following judgments and relief against Greenbrier:

        1.      A judgment that Greenbrier has infringed and is infringing the Patents-In-Suit;




                                                 6
            Case 6:19-cv-00721-ADA Document 1 Filed 12/23/19 Page 7 of 8




       2.      A permanent injunction against Greenbrier and its affiliates, subsidiaries, assigns,

employees, agents, or anyone acting in privity or concert with Greenbrier, from infringing the

Patents-in-Suit;

       3.      An award of all damages adequate to compensate NSC for Greenbrier’s patent

infringement, such damages to be determined by a jury, and if necessary an accounting to

adequately compensate NSC for the infringement;

       4.      An award of pre-judgment and post-judgment interest at the maximum rate

allowed by law;

       5.      An order finding that this is an exceptional case and awarding NSC its costs,

expenses, disbursements, and reasonable attorneys’ fees related to Greenbrier’s patent

infringement under 35 U.S.C. § 285 and all other applicable statutes, rules and common law; and

       6.      Such other further relief, in law or equity, as this Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       NSC hereby demands a jury trial on any and all issues appropriately triable before a jury.




                                                 7
         Case 6:19-cv-00721-ADA Document 1 Filed 12/23/19 Page 8 of 8




Dated: December 23, 2019          Respectfully submitted,

                                  By: /s/ Wayne B. Mason

                                  Wayne B. Mason (TX bar no: 13158950)
                                  Keertan Chauhan (TX bar no: 24097491)
                                  Drinker Biddle & Reath LLP
                                  1717 Main Street, Suite 5400
                                  Dallas, Texas 75201
                                  Telephone: +1 469 357 2500
                                  Fax: +1 469 327 0860
                                  wayne.mason@dbr.com
                                  keertan.chauhan@dbr.com

                                  Of counsel:

                                  Craig D. Leavell (IL bar no: 6256260)
                                  Faegre Baker Daniels LLP
                                  311 South Wacker Drive, Suite 4300
                                  Chicago, IL 60606-6622
                                  Telephone: +1 312 212 6500
                                  Fax: +1 312 212 6501
                                  craig.leavell@faegrebd.com

                                  Lauren M. W. Steinhaeuser (MN bar no: 0392477)
                                  Faegre Baker Daniels LLP
                                  2200 Wells Fargo Center 90 South Seventh Street
                                  Minneapolis, MN 55402-3901
                                  Telephone: +1 612 766 6879
                                  Fax: +1 612 766 1600
                                  lauren.steinhaeuser@FaegreBD.com

                                  Attorneys for Plaintiff
                                  National Steel Car Limited




                                      8
